Citation Nr: 1222630	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-34 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle and joint pain.  

2.  Entitlement to service connection for a skin disorder, to include tinea versicolor.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were previously before the Board in April 2010.  At such time, the Board issued a decision addressing several issues then on appeal.  The Board remanded the issues listed on the title page above for additional development.  Most recently, in January 2012, the RO issued a supplemental statement of the case in which it continued the denial of the claims.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a disability characterized by joint and muscle pain due to service or an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

2.  Affording the Veteran the benefit of the doubt, the evidence of record demonstrates that a skin condition manifested by tinea versicolor is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by joint and muscle pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011). 

2.  The criteria for service connection for a skin condition manifested by tinea versicolor have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, however, as regards the claim for service connection for a skin condition, the Board, herein, is granting the claim.  Thus, any deficiencies in notice or assistance are considered non-prejudicial.

As regards the remaining claim on appeal, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2007.  Nothing more was required.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  VA and private treatment records are associated with the claims folder.  Since the most recent remand, the RO asked the Veteran to identify additional evidence in support of his claims.  None was identified.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent a VA examination in January 2012.  The examination report includes evidence as the current nature, severity, and etiology of the claim on appeal.  As discussed herein, the opinion is considered adequate for decisional purposes.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness. 

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2) ). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

A.  Muscle and Joint Pain

The Veteran reports that various muscle and joint pains had their onset in service of following service in Southwest Asia.  During VA examination in January 2012, he identified the muscle and joint pain as affecting the right knee, hands and thighs.  Service connection is currently in effect for a right knee disability; hence, the Board will focus on evidence of muscle and joint pains to the hands and thighs.  

The Board has reviewed the evidence but finds that the preponderance of the evidence is against the claim.  

First, as regards the Veteran's muscles and joints, the service treatment records contain various references to treatment of joint injuries.  They do not reveal evidence, however, that any injury resulted in a chronic or permanent disability.  For instance, in February 1980, he was treated for a sprained left ankle.  He was given a 24 hour profile and no further treatment was required.  In January 1984, the Veteran was treated for pain in the right neck, shoulder, and hand after catching another individual from falling.  He was placed on profile and told not to do pushups or lifting.  No further treatment was required and during a September 1984 periodic examination there were no complaints or findings of any disability of the muscles or joints.  In March 1986, the Veteran was treated for a right arm strain.  On the Veteran's separation examination, dated in October 2000, the Veteran checked a box indicating a current or past history of swollen or painful joints.  Other than a right knee condition, however, no muscle or joint condition was found on examination.  

Thus, the service treatment records do not contain affirmative evidence showing treatment for a muscle or joint disability of the hands and thighs.  

The Veteran has not provided evidence describing or showing continuity of joint and muscle pains since service.  Moreover, the post-service private and VA records show treatment for a variety of conditions but do not show treatment for a muscle of joint disability of the hands and thighs.  Significantly, upon VA examination in May 2001, he described symptoms affecting the right knee and left ankle but not of other joints and muscles.  Service connection for a left ankle disability was denied in a July 2001 decision and the Veteran has not sought to reopen that claim.  

Turning to the current evidence, here the Veteran underwent a VA examination in January 2012.  At such time, the Veteran described a post-service employment history as a mechanic.  Significantly, the examiner found that the Veteran did not have any clinical signs of fibromyalgia.  As to the reported joint pain in the hands and thighs, the examiner found no tender points for pain, an orthopedic examination of the hands was normal.  To rule out carpal tunnel syndrome, the Veteran was referred to undergo EMG testing.  The VA records indicate that he failed to report for further testing.  The Board notes that VA's duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2011).   

These records do not show a current joint or muscle disability of the thighs.  In addition, they do not show a current orthopedic disability affecting the hands.  In addition, they do not show carpal tunnel syndrome, a neurologic disability of the hands, as the Veteran failed to report for EMG testing.  As to any other muscle and joint disability, the VA examination did not reveal evidence of fibromyalgia.  Moreover, the VA examiner reviewed the Veteran's claims file and service treatment records and concluded that the claimed condition was less likely than not incurred in or caused by service.  

To the extent that the Veteran is seeking compensation for a joint and muscle disability as a qualifying chronic disability under 38 C.F.R. § 3.317 based on his service in Southwest Asia, while the record includes signs and symptoms of muscle pain in both thighs, he does not have an undiagnosed illness.  For instance, the VA examiner in January 2012 did not indicate that he was unable to attribute the symptoms to a known diagnosis.  Rather, the evidence revealed that the pain was intermittent, resolved with relaxation and did not meet the criteria for a diagnosis of fibromyalgia.  Moreover, while joint and muscle pain is a sign or symptom of a chronic multisymptom illness, there were no reports or findings of other overlapping symptoms or signs or any inconsistent laboratory findings.  Further, these intermittent symptoms are not described as chronic.  These intermittent symptoms of localized joint an muscle pain - without any of the other signs and symptoms of a chronic nature as described in the laws and regulations related to gulf war illness - is simply not enough to warrant an award of service connection.   In sum, he is not shown to have an medically unexplained chronic multisymptom illness.  

Rather, the Veteran has only presented subjective evidence of intermittent joint or muscle pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Veteran has not presented any competent medical evidence to the contrary.  Given such, and as the preponderance of the evidence is against the claim, the claim must be denied.  

B.  Skin Condition

The Veteran contends that a current skin condition was initially incurred during active duty service.  

The Board has reviewed the evidence of record and finds that it is essentially in equipoise; that is there is evidence both for and against the claim.  As such, after applying the benefit of the doubt, the Board finds that the criteria for service connection for a skin condition manifested by tinea versicolor have been met.  

In this respect, a review of his service treatment records did not reveal any skin condition upon enlistment in the Army.  However, a May 1990 examination was abnormal, due to the examiner's findings that the Veteran was "pock marked" with acne affecting the face and shoulders.  In addition, during an October 2000 separation examination the examination of the skin was abnormal due to findings of folliculitis in the area of the neck.  

Hence, there is evidence of a skin condition in service.  In addition, there is post-service evidence and current evidence of a current skin condition.  For instance, private treatment records in July 2002 and December 2003 show treatment for tinea versicolor to the back and neck.  Moreover, on VA examination in February 2010, he was diagnosed with tinea versicolor with pityrosporum folliculitis, minimal tinea pedis, and evidence of prior tinea cruris, as well as some small keloidal scars.  

Finally, there is competent medical evidence linking a current skin condition manifested by tinea versicolor to service.  In this regard, the VA examiner in February 2010 accepted as credible the Veteran's reports that he was treated for tinea versicolor during service.  Given his reports, the examiner concluded that the current skin condition was etiologically related to his active duty service.  

The Board acknowledges that tinea versicolor was not diagnosed during service.  However, the Veteran is certainly competent to report symptoms of a skin condition.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (Lay testimony is competent, however, to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.).  They do not serve, however, to establish a diagnosis of chronic fatigue syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007). (A layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition.")

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current skin disability, service connection is warranted and the claim must be granted.  
 
ORDER

Entitlement to service connection for a disability manifested by muscle and joint pain, to include as an undiagnosed illness, is denied.  

Entitlement to service connection for a skin condition manifested by tinea versicolor is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


